El Juez Presidente Señor De Jesús
emitió la opinión del tribunal.
*228La cuestión a resolver en este recurso es si sobreseída una acusación que imputa un delito misdemeanor para radicar otra por los mismos liecbos imputando un delito felony, pro-cede la absolución de la acusada, cuando la convicción es por un delito misdemeanor.
En el presente caso la apelante fué acusada de homicidio involuntario, que es un misdemeanor, con motivo de la muerte ilegal de Magdaleno Ocasio, al manejar aquélla un revólver sin el debido cuidado y circunspección.!1) Posteriormente, otro fiscal del mismo distrito solicitó del tribunal que orde-nase el sobreseimiento de la acusación para radicar otra que imputaba un delito de asesinato. Accedió la corte, se radicó la nueva acusación y visto el caso ante un jurado, la acusada fué convicta de homicidio involuntario,- suplicando el jurado clemencia en la imposición de la pena. Solicitó entonces la defensa que no obstante el veredicto, se absolviera a la acu-sada, toda vez que la acusación sobreseída imputaba un delito misdemeanor" y a pesar de que la segunda acusación fué por un delito felony, el .veredicto dejó establecido que el delito cometido fué un misdemeanor.- Denegada la moción y sen-tenciada la acusada a seis meses de cárcel, interpuso el pre-sente recurso. Arguye que con arreglo al artículo 452 del Código de Enjuiciamiento Criminal, (2) la corte inferior care-cía de jurisdicción para dictar dicha sentencia.
Es incuestionable que no obstante haberse enjui-ciado a la acusada por un delito de asesinato, el veredicto dejó establecido que el delito por ella cometido füé el de homicidio involuntario. Cf. El Pueblo v. Ramos, 28 D.P.R. 800; People v. Picetti, 57 Pac. 156 (Cal., 1899); People v. Angelo, 75 *229P.2d 614 (Cal., 1938). En consecuencia, debemos confron-tarnos con el impedimento prescrito por el artículo 452 del Código de Enjuiciamiento Criminal. Sin embargo, el fiscal auxiliar de este Tribunal sostiene que ese impédimento se aplica exclusivamente a los sobreseimientos decretados con arreglo al artículo 448 del Código de Enjuiciamiento Criminal. (3) Insiste en que debemos revocar nuestras decisio-nes (3a) en que liemos declarado que el impedimento se aplica, tanto a los sobreseimientos bajo el artículo 448, como a los decretados con arreglo al 451. (4) En apoyo de su propo-sición invoca los casos de People v. Hrjak, 259 P. 353 (Cal., 1927); People v. Zadro, 66 P.2d 1204 (Cal., 1937) y White v. Brinkman, 73 P.2d 254 (Cal., 1937), todos los cuales fue-ron decididos por cortes intermedias de California. El razo-namiento usado en el primero de ellos dista mucho de ser persuasivo. Se' dijo allí que el lenguaje del artículo 1387 [452] (5) es demasiado claro para que pueda causar confu-sión y que en el mismo se limita su aplicación a los sobresei-mientos provistos en el capítulo 8, tít. 10 del Código Penal, (6) y que tales sobreseimientos son los mencionados en el artículo 1382 [448]. Los otros dos casos se limitan a seguir ciega-*230mente el de People v. Hrjak, supra, sin aducir ninguna argumentación.
En verdad, no vemos cómo pudo introducirse tal limita-ción a la letra del artículo 1387 [452], pues dicho artículo expresamente dispone que el impedimento a la formación de otro proceso por el mismo delito se aplica a los sobreseimien-tos “prescritos en este capítulo” y el cual incluye, tanto al .artículo 1382 [448] como al 1385 [451]. Si ambos artículos están comprendidos en el citado capítulo, ¿con qué autoridad podría sostenerse que el impedimento se aplica a los sobresei-mientos decretados con arreglo al artículo 448 con exclusión -de los ordenados de acuerdo con el artículo 451? Si ésa :fuera la intención legislativa, fácil hubiera sido sustituir las palabras “según lo prescrito en este capítulo” por la de “se-gún lo prescrito en el artículo 448- de este Código”. Precisa-mente, basándonos en la letra clara del artículo 452 del Código de Enjuiciamiento Criminal, dijimos en Pueblo v. Muñoz, 57 D.P.R. 218, 222:
“El artículo 452 está limitado por sus propios términos a los sobreseimientos que se ordenan de acuerdo con las disposiciones de los artículos 448 y 451 comprendidos en el Capítulo Sexto, que también comprende el citado artículo 452.”
Es cierto que al final de la opinión en Pueblo v. Alvarez, 57 D.P.R. 770, donde se trataba de dos acusaciones de aten-tado a la vida que fueron sobreseídas con arreglo al artículo 448 del Código de Enjuiciamiento Criminal y sústituídas por otras dos por los mismos delitos y el acusado, en cada caso, convicto de acometimiento y agresión con circunstancias agravantes, se encuentra el siguiente párrafo invocado por el fiscal:
“El artículo 452 supra no se refiere al delito cometido, sino al delito imputado en la acusación, y es a la acusación y no al vere-dicto, o sentencia en casos vistos por tribunal de derecho, donde debe recurrirse para determinar si es o no aplicable la prohibi-ción de nuevo proceso contenida en el artículo 452 supra.”
*231Sin duda, ese párrafo, considerado aisladamente, sostiene la proposición del fiscal. Pero reiteradamente hemos dicho que el lenguaje de una opinión debe siempre interpretarse a la luz de los hechos del caso que lo motivó y en conexión con toda la opinión. Y la emitida en dicho caso, entre otras cosas, dice:
“No consta de los autos el texto de las dos acusaciones que fueron anteriormente sobreseídas, pero sí aparece que eran por un delito de atentado a la vida, delito que nuestro Código Penal califica de felony. Siendo ello así, al sobreseerse dichas acusa-ciones, el artículo 452 citado no impide que puedan presentarse nuevas acusaciones contra el acusado por los mismos delitos. El hecho de que el jurado declarase culpable al acusado de acometimiento y agresión con circunstancias agravantes en am-bos .casos, no varía la calificación del delito imputado en las acusaciones archivadas. El acusado fué procesado por dos deli-tos de atentado a la vida (felony) y esos procesos fueron los que se archivaron de acuerdo con el artículo 448 del Código de En-juiciamiento Criminal; y siendo ello así, su sobreseimiento no impidió la formación de otro proceso por el mismo delito, pues como hemos visto las acusaciones sobreseídas se referían a deli-tos felony y no misdemeanor.”
Considerados, a la luz de los hechos del caso, el párrafo primeramente transcrito y el copiado después, parece claro que-la naturaleza de los delitos imputados en dichas acusa-ciones originales y la de aquéllas que las sustituyeron — en unas y otras se imputaban delitos felonies — y no el veredicto de culpable de misdemeanor, era la determinante de la apli-cación del impedimento prescrito por el artículo 452 del Có-digo de Enjuiciamiento Criminal.
No vemos qué justificación podríamos tener para adoptar la doctrina de los tres casos de California, los cuales, con la mayor deferencia, ntí nos han convencido de que el impedi-mento del artículo 452 se aplica exclusivamente a los sobre-seimientos decretados en conformidad con el artículo 448 del Código de Enjuiciamiento Criminal.
 No se entienda que el fiscal no podía radicar una acusación por asesinato después de sobreseída la que había *232presentado por homicidio involuntario. Esa facultad la tenía. Lo que prohíbe el artículo 452 es que sobreseída una acusación en que se imputa un delito misdemeanor — ya se decrete el sobreseimiento a virtud del artículo 448, ya por la autoridad del 451 — se radique otra por los mismos hechos imputando un delito misdemeanor. En cambio no prohíbe el artículo 452 que sobreseída una acusación por un delito misdemeanor pueda radicarse otra por los mismos hechos imputando un delito felony. Pero, naturalmente, si archi-vada una acusación por misdemeanor se instituye otra por los mismos hechos imputando un felony, y la convicción es por un delito misdemeanor, como el delito cometido es un misdemeanor y la acusación sobreseída imputaba un misdemeanor, si en tales condiciones se dicta sentencia contra la ¡acusada, de un modo indirecto se lograría lo que no podría hacerse directamente por prohibirlo de manera expresa el artículo 452. Por esa razón, al decretarse el sobreseimiento de una acusación que imputaba un misdemeanor, si el fiscal opta por radicar una acusación por los mismos hechos impu-tando un delito felony, asume el riesgo, (7) como sucede en este caso, que el acusado resulte convicto de un delito misdemeanor; y como la acusación sobreseída imputaba un misdemeanor y el delito cometido fué misdemeanor, hay que absolver al acusado a virtud del impedimento del artículo 452. No sucede lo mismo cuando el delito imputado en la acusación sobreseída es un misdemeanor, se radica una acusación por un delito felony y la convicción es por un delito felony. En ese evento, no entra en función el artículo 452.

Procede revocar Id sentencia y absolver a la acusada.

El Juez Asociado Sr. Negrón Fernández disintió.

O La falta de cuidado y circunspección consistió en “manejar dicho revólver cargado en un sitio donde había otra persona, Magdaleno Ocasio, a quien apuntaba y decíale ‘a que te mato’ ”. La prueba presentada no aparece de los autos.


(2)E1 artículo 452 del Código de Enjuiciamiento Criminal prescribe:
“Un auto para el sobreseimiento de una causa, según lo prescrito en este capítulo, imposibilita la formación de otro proceso por el mismo delito, si éste es un ‘misdemeanor’ (delito menos grave) ; pero no así cuando el delito es un ‘felony’ (delito muy grave).”


(s) El artículo 448 del Código de Enjuiciamiento Criminal prescribe:
“A menos que exista justa causa contraria, el tribunal decretará el sobreseimiento del proceso en los casos siguientes:
“1. Cuando una persona baya sido detenida para responder por la comisión de un delito público, siempre que no se haya presentado acusación contra ella en el término de sesenta días desde su detención.
“2. Cuando un acusado, cuyo juicio no haya sido transferido a petición suya, no sea sometido a juicio en el término de ciento veinte días, a contar desde la presentación de la acusación.”


(3a) Pueblo v. Muñoz, 57 D.P.R. 218; Pueblo v. Calero, 68 D.P.R. 316.


(4) El artículo 451 del Código de Enjuiciamiento Criminal prescribe:
■ “El tribunal, ya por su propio acuerdo o ya a petición del fiscal y en pro de la justicia, puede decretar el sobreseimiento de una causa o de una acusación. Las causas de sobreseimiento deben exponerse en el auto que al efecto se dicte, el cual se insertará en el acta del proceso.”


(5) Junto ál número del artículo del Código Penal de California pon-dremos en corchetes el correspondiente del Código de Enjuiciamiento Criminal de Puerto Rico. o


(6) Ese capítulo corresponde con el capítulo 6, tit. XI de nuestro Código de Enjuiciamiento Criminal. .


(’) Ese riesgo no existe cuando se trata de sobreseimientos con arreglo al artículo 157 del Código de Enjuiciamiento Criminal, pues como dijimos en Pueblo v. Calero, 68 D.P.R. 316, el artículo 452 es de aplicación sola-mente a los sobreseimientos decretados con arreglo a los artículos 448 y 451 de aquél Código.